Shulman, Chief Judge.
Following the entry of guilty pleas to two counts of theft by taking, appellant was given a suspended sentence under the Youthful Offender Act (OCGA § 42-7-1 et seq. (Code Ann. § 77-345 et seq.)). The only conditions imposed by the trial court were the payment of a fine and payment of restitution. A petition was brought requesting that appellant be required to show cause why his “probation” should not be revoked for his failure to abide by the conditions of that probation. After a hearing, the trial court entered an order which recited that appellant had violated the terms of his probation and that the probation was revoked. The specific violation alleged was that appellant had been charged with another crime.
The state concedes that appellant was not on probation and that *776the trial court’s action was a nullity. “Since the state concedes that there was no probation involved, no authority existed to conduct the hearing, and thus, the judgment is void for lack of jurisdiction. [Cit.] ” Howell v. State, 160 Ga. App. 562, 563 (287 SE2d 573).
Decided November 7, 1983.
John Oliver Ellis, Jr., for appellant.
Robert E. Wilson, District Attorney, Michael M. Sheffield, James M. McDaniel, Assistant District Attorneys, for appellee.

Judgment reversed.


McMurray, P. J., and Birdsong, J., concur.